Per Curiam.

Tenants of business or office space appeal from a final order fixing reasonable rents in premises 116 Nassau Street, Manhattan, pursuant *863to the square foot formula (L. 1945, ch. 3, § 4, subd. 2, as amd. by L. 1950, eh. 327; L. 1945, eh. 314, § 4, subd. 2, as amd. by L. 1950, ch. 326). From the record we find the following values to be fair and reasonable:
$2.00 per sq. ft. for the 9,559 sq. ft. of store space
$1.00 per sq. ft. for the 4,951 sq. ft. of basement space
$ .60 per sq. ft. for the 1,000 sq. ft. of subbasement space
Thus the street floor stores plus basements should produce $24,669 per annum. Subtracting this from Special Term’s figure of $127,787.47 representing the basic yearly return to which the landlord is entitled, we find $103,118.47 should be allocable to the upper floors. For the purpose of determining square foot values, the 1,310 square feet of second floor annex store space should be added to the 63,660 total square feet of loft or office space found by Special Term. Thus 64,970 square feet of upper floor space should produce $103,118.47 or $1.587 per square foot.
The order appealed from should be modified accordingly and as so modified affirmed, without costs. Settle order on notice.
Peck, P. J., Callahan, Van Voorhis, Shientag and Bergan, JJ., concur.
Order unanimously modified in accordance with the opinion herein and, as so modified, affirmed, without costs. Settle order on notice containing appropriate findings.